DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 and 6 objected to because of the following informalities: 
Claim 3 reads “analyzing, by one ore more”, should read “analyzing, by one or more”
Claim 6 reads “responsive to”, should read “response to”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the limitations “analyzing…a quality assurance profile”; “generating…a threshold level of prediction of quality assurance based, at least in part, an output data from a neural network”, “applying…output data from a neural network to a regression profile”; and 
Claim 1 does not include additional elements, taken alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer to perform analyzing, determining, arranging, generating, and applying amounts to no more than using a generic computer to perform a generic function. Claim 1 is not patent eligible.
Claim 1 recites the additional element “arranging, by one or more processors, data in neurons of, a first layer of a neural network”. This element generally links the judicial exception to the technological field of neural networks. Generally linking the use of the judicial exception to a particular technological environment or field of use does not integrate into a practical application – see MPEP 2106.05(h). Claim 1 also recites the element, “applying, by one or more processors, output data from a neural network”. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea does not integrate into a practical application – see MPEP 2106.05(f). Claim 1 further recites the additional element “generating”, 

Claim 2 recites the limitations, “analyzing, by one or more processors, the quality assurance profile”, “identifying, by one or more processors, data from the quality assurance profile comprising, at least, (i) one or more response variables and (ii) one more explanatory variables from the quality assurance profile”. The first limitation is a mental process. For example, “analyzing”, in the context of this claim encompasses the user examining the quality assurance profile all in the mind. The second limitation is also a mental process. For example, “identifying”, in context of this claim encompasses the user associating the data in the quality assurance profile to comprise at least one response and one explanatory variable. Thus the claim recites an abstract idea. 
Claim 2 recites the additional elements, “receiving, by one or more processors, the quality assurance profile” and “storing, by one or more processors, the data from the quality assurance profile on a database”. Storing and retrieving information in memory is well-understood, routine, conventional activity that does not integrate into a practical application -see MPEP 2106.05(d). Storing information in a data is insignificant extra-solution activity that does not integrate into a practical application – see MPEP 2106.05(g). The claim is directed to an abstract idea. 

Claim 5 recites the limitations “identifying…a plurality of features”, “monitoring…input and output data…and weight level in network” “learning…a pattern associated with, at least, the plurality of features”, and “generating…a threshold level of prediction” All four limitations recited are mental processes capable of being performed by a human in the mind. For example, “identifying” in the context of this claim, encompasses the user indicating the features of the data. “Monitoring”, in the context of this claim encompasses the user observing the input and output data of the neural network and its weight level with their eyes. “learning” in the context of the claim, encompasses the user acknowledging the pattern observed in the data. Lastly, “generating”, in the context of this claim encompasses the user deciding he threshold level based on the output data from the neural network. Thus an abstract idea is recited.
Claim 5 does not recite any additional elements beyond the generic computer components already discussed, which could integrate the abstract idea into a practical application or provide an inventive concept.
Claim 6 recites the limitations, “analyzing…the output data”, “identifying…one or more weighted response variables and change in value in one or more explanatory variables”, responsive to identifying…analyzing...the change in value in one or more explanatory variables”, and “determining…whether to applying the output data to a linear regression profile or a non-
Claim 6 recites the additional element of “receiving, by one or more processors, an output data from the neural network”. Receiving data is insignificant extra-solution activity of mere data gathering. Adding insignificant extra-solution activity to the judicial exception does not integrate into a practical application does not integrate into a practical application – see MPEP 2106.05(g).  The claim is directed to an abstract idea. 
Finally, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer to perform analyzing, arranging, generating, and applying amounts to no more than using a generic computer. Claim 6 is not patent eligible.
Claim 8 recites the limitations, “program instructions to analyze a quality assurance profile”, “program instructions to arrange data in neurons of, at least, a first layer of a neural network”, “program instructions to apply output data from a neural network to a regression profile to determine a probability that a quality assurance issue will occur”, “and program 
Claim 8 recites a similar additional element to claim 1,  the similar additional element of “generating, by one or more processors, a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur.” The same reasoning given for claim 1 on why this element does not integrate into a practical application also applies here.  
	Therefore, like claim 1, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason as claim 1. Claim 8 is not patent eligible.
	Claim 9 recites the limitations, “program instructions to analyze the quality assurance profile” and “program instructions to identify data from the quality assurance profile comprising, at least, (i) one or more response variables and (ii) one or more explanatory variables from the quality assurance profile” These limitations are similar to the limitations recited in claim 2. The same reasoning given for claim 2, also applies to the abstract idea recited in this claim.
Claim 9 does not recite any additional elements beyond the generic computer components already discussed, which could integrate the abstract idea into a practical application or provide an inventive concept.
Claim 12 recites the limitations “identify a plurality of features based, at least in part, on the data from the quality assurance profile”, “learn a pattern associated with, at least, the plurality of features”, and “generate a threshold of level of prediction”. These limitation are 
Claim 12 does not recite any additional elements beyond the generic computer components already discussed, which could integrate the abstract idea into a practical application or provide an inventive concept.
Claim 13 recites the limitations, “analyze the output data”, “identify one or more weighted response variables and a change in one or more explanatory variables”, “response to identifying…analyze the change”. These limitations are similar to the limitations recited in claim 6, the same reasoning given for claim 6 also applies to the abstract idea recited in this claim.
Claim 13 recites a similar additional element to claim 6,  the similar additional element of “receive an output data” The same reasoning given for claim 6 on why this element does not integrate into a practical application also applies here.  
Therefore, like claim 6, claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason as claim 6. Claim 13 is not patent eligible.
Claim 15 recites the limitations, “program instructions to analyze a quality assurance profile”, “program instructions to arrange data in neurons of, at least, a first layer of a neural network”, “program instructions to apply output data from a neural network to a regression profile to determine a probability that a quality assurance issue will occur”, “and program instructions to generate a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur”. These limitations are similar to the limitations recited in claim 1. The same reasoning given for claim 1, also applies to the abstract idea recited in this claim.

	Therefore, like claim 1, claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason as claim 1. Claim 15 is not patent eligible.
	Claim 16 recites the limitations, “program instructions to analyze the quality assurance profile” and “program instructions to identify data from the quality assurance profile comprising, at least, (i) one or more response variables and (ii) one or more explanatory variables from the quality assurance profile”. These limitations are similar to the limitations recited in claim 2, the reasoning and explanation given for claim 2 applies to the abstracted idea recited in this claim. 
Claim 16 does not recite any additional elements beyond the generic computer components already discussed, which could integrate the abstract idea into a practical application or provide an inventive concept.
Claim 18 recites the limitations “identify a plurality of features based, at least in part, on the data from the quality assurance profile”, “monitor input and output data of neural network”, “learn a pattern associated with, at least, the plurality of features”, and “generate a threshold of level of prediction”. These limitation are similar to the limitations recited in claims 5 and 12, the same reasoning given for those claims also applies to the abstract idea recited in this claim.

Claim 19 recites the limitations, “analyze the output data”, “identify one or more weighted response variables and a change in one or more explanatory variables”, “response to identifying…analyze the change”. These limitation are similar to the limitations recited in claims 6 and 13, the same reasoning given for those claims also applies to the abstract idea recited in this claim.
Claim 19 recites a similar additional element to claims 6 and 13,  the similar additional element of “receive an output data” The same reasoning given for claims 6 and 13 on why this element does not integrate into a practical application also applies here.  
Therefore, like claims 6 and 13, claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason as claim 6. Claim 19 is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseinifard et al. ("Application of Artificial Neural Networks in Linear Profile Monitoring") in view of Bates et al (WO 2014145977).
(Hosseinifard [Section 4] “In using PNN, we model shift detection in profile monitoring as a classification problem…In the first method…”): analyzing, by one or more processors, a quality assurance profile (Hosseinifard [Abstract; Section 2.1] “In this paper we use artificial neural networks to detect and classify the shifts in linear profiles…As a general case, we assume that X1,X2,…Xp-1 and Y are the variables…where Y is the quality characteristic under the study, X’s are the explanatory variables.”,  where the processor is an inherent hardware element in a generic computer); arranging, by one or more processors, data in neurons of, at least, a first layer of a neural network (Hosseinifard [Abstract; Section 4.1] “In this paper we use artificial neural networks to detect and classify the shifts in linear profiles…In designing the structure of PNN, we should determine the number of neuron in each layer. Numbers of neurons in input and output layers are dependent on problem definition…As a result, three neurons are located in the first layer.”, where using artificial neural networks implies the use of processors) applying, by one or more processors, output data from a neural network to a regression profile to determine a probability that a quality assurance issue will occur (Hosseinifard [Figure 2] “Train ANN by BPR algorithm using data training…Save output of ANN…select the [10000 * (1-α)]th value in S vector as cutting value (CV)”, where the input data of the ANN is trained using data from the output of a neural network, using the backpropagation algorithm is applying the same data to a regression profile, the output of the ANN is compared with the “cutting value” or “threshold level of prediction”). Hosseinifard et al. does not teach generating, by one or more processors, a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur.
(Bates et al. [0078] “If E exceeds…the Anomaly Threshold, then an Anomaly Alert is generated.”, where the Anomaly Alert is a message that including a quality assurance evaluation, and the anomaly threshold is the threshold level of prediction in which the determination that the given quality assurance issue will occur is based on).
Hosseinifard et al. and Bates et al. are analogous art because they are in the same field of using neural networks to monitor the quality of multiple-attribute processes. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having both the teachings of Hosseinifard et al. and Bates et al., to add the alarm of Bates into the method Hosseinifard et al. The suggestion and/or motivation for doing so is to notify the user of when a quality assurance issue is going to occur or has occurred, and allow the user to determine if they need to take action to investigate and correct the quality assurance issue. 
Regarding claim 2, Hosseinifard et al. in view of Bates et al. teaches all elements of the claim. Hosseinifard et al. further teaches receiving, by one or more processors, the quality assurance profile (Hosseinifard et al. [Section 4.2; Section 2.1] “In the ANN1 model, we generate samples of size n, from an in-control process and estimate the slope, intercept and sample mean for each sample. These three values are the inputs of data training.”, where the in-control process is a linear profile consisting of response (“characteristic”) and explanatory variables); analyzing, by one or more processors, the quality assurance profile (Hosseinifard et al. [Section 4.1] “Three input variables are considered for ANN1, where considering the input variables is analyzing”, where the “input variables” represent variables of the “quality assurance profile” and the consideration of these variables is “analyzing”); identifying, by one or more processors, data from the quality assurance profile comprising, at least, (i) one or more response variables and (ii) one or more explanatory variables from the quality assurance profile (Hosseinifard et al. [Abstract; Section 2.1] “In this paper we use artificial neural networks to detect and classify the shifts in linear profiles…As a general case, we assume that X1,X2,…Xp-1 and Y are the variables…where Y is the quality characteristic under the study, X’s are the explanatory variables.”)
Hosseinifard et al. does not teach storing, by one or more processors, the data from the quality assurance profile on a database
However, Bates et al. further teaches storing, by one or more processors, the data from the quality assurance profile on a database (Bates et al. [0059] “After the learning agent training module 340 has finished training the failure agent at stage 1025, the process 1000 continues at stage 1030 where the learning agent training module stores the failure agent in the failure/anomaly agent database 215.”).
Regarding claim 3, Hosseinifard et al. in view of Bates et al., teaches all the elements of the claim. Hosseinifard et al. further teaches categorizing, by one or more processors, the data from the quality assurance profile (Hosseinifard et al. [Abstract; Section 2.1] “In this paper we use artificial neural networks to detect and classify the shifts in linear profiles…As a general case, we assume that X1,X2,…Xp-1 and Y are the variables…where Y is the quality characteristic under the study, X’s are the explanatory variables.”); analyzing, by one or more processors, (i) the one or more response variables and (ii) the one or more explanatory variables (Hosseinifard et al. [Section 4.2; Figure 1] “We generate samples of size n from an in-control process and estimate the slope, intercept, and sample mean from each sample. These three values are the input of data training.”, where the in-control process is a linear profile consisting of response (“characteristic”) and explanatory variables.); assigning, by one or more processors, a weight level to one or more neurons based, at least in part, on the one or more corresponding explanatory variables (Hosseinifard et al. [Section 3.2; Figure 1] “Once we select the number of layers and the number of units in each layer, the network’s weights and thresholds (biases) must be set to minimize the prediction error made by the network.”, where the weight is based on the input data, which includes the variables of the ANN in Fig. 1); and determining, by one or more processors, (i) one or more neurons in, at least, a first layer (ii) one or more corresponding response variables and (iii) one or more corresponding explanatory variables (Hosseinifard et al. [Section 4.1] “In designing the structure of PNN, we should determine the number of neuron in each layer. Numbers of neurons in input and output layers are dependent on problem definition…As a result, three neurons are located in the first layer.”, where the number of neurons are determined by the problem definition defined by the input data.)
Regarding claim 4,  Hosseinifard et al. in view of Bates et al. teach all of the elements of the claim. Hosseinifard et al. further teaches analyzing, by one or more processors, net input function data in one or more neurons, at least, in the first layer of a neural network (Hosseinifard et al. [Section 4.1; Section 4.2; Figure 1] “Three input variables are considered…we generate samples of size n from an in-control process and estimate the slope, intercept and sample mean for each sample. These three values are the inputs of data training.”, where the three input variables are the input function data of the ANN, which is analyzed during the training process.”) determining, by one or more processors, that input-weight variables from the net input data should pass through, at least, one more layer of a neural (Hosseinifard et al. [Section 3.2; Section 4.1; Fig 1] “Once we select the number of layers and the number of units in each layer, the network’s weights and thresholds (biases) must be set to minimize the prediction error made by the network… Three input variables are considered, the first and second variables are estimated slope and intercept from the sample and third input is the mean. As a result, three neurons are located in the first layer.”, where the three input variables are the net input function data located in the neurons in the first layer of the neural network) and applying, by one or more processors, the input-weight variables to, at least, one more layer of a neural network (Hosseinifard et al. [Section 3.2] “Once we select the number of layers and the number of units in each layer, the network’s weights and thresholds (biases) must be set to minimize the prediction error made by the network.”).
	Regarding claim 5, Hosseinifard et al. in view of Bates et al. teach all of the elements of the claim. Hosseinifard et al. further teaches identifying, by one or more processors, a plurality of features based, at least in part, on the data from the quality assurance profile (Hosseinifard et al. [Section 3.2] “The application of multilayer perceptron neural networks involves selecting feature vectors, establishing the network architecture, choosing the activation function and training., where the feature vector is based on data from the quality assurance profile”); monitoring, by one or more processors, (i) input and output data of the neural network and (ii) the weight level in the neural network (Hosseinifard et al. [Section 3.2; Section 4.3; Section 4.4] “Once we select the number of layers and the number of units in each layer, the network’s weights and thresholds (biases) must be set to minimize the prediction error made by the network…BPR algorithm is used to train networks based on provided training data...After sorting output of neural network.”, where setting the weights involves monitoring the weight”); learning, by one or more processors, a pattern associated with, at least, the plurality of features (Hosseinifard et al. [Section 4.2; Section 4.3] “To train neural networks, different patterns should be provided…we generate samples of size n form an in-control process and estimate the slope, intercept, and sample mean from each sample…BPR algorithm is used to train networks based on provided data for training); and generating, by one or more processors, a threshold level of prediction that the quality assurance issue will occur based, at least in part, on an output data from the neural network (Hosseinifard et al. [Section 4.4] “After sorting outputs of the neural network we consider the [10000 * (1-α)]th value of the sorted data as the cutting value (CV) If output values of the network are greater than CV, we conclude that process is out-of-control”, where training the ANN using the backpropagation algorithm is applying the output data from a neural network to a regression profile and the output of training, “sorted data”, is compared with the cutting value to determine if the process is out of control.).
	Regarding claim 8, Hosseinifard et al. teaches a computer program product, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising (Hosseinifard et al. [Abstract] “In this paper we use artificial neural networks to detect and classify shifts in linear profiles”, where the use of artificial networks encompasses using a software on a generic computer.) program instructions to analyze a quality assurance profile (Hosseinifard et al. [Section 4.1] Three input variables are considered for ANN1, where considering the input variables is analyzing”, where the “input variables” represent variables of the “quality assurance profile” and the consideration of these variables is “analyzing”) program instructions to arrange data in (Hosseinifard [Abstract; Section 4.1] “In designing the structure of PNN, we should determine the number of neuron in each layer. Numbers of neurons in input and output layers are dependent on problem definition…As a result, three neurons are located in the first layer.”) program instructions to generate a threshold level of prediction of quality assurance based, at least in part, on output data from a neural network (Hosseinifard [Section 4.4] “After sorting outputs of the neural network we consider the [10000 * (1-α)]th value of the sorted data as the cutting value (CV) If output values of the network are greater than CV, we conclude that process is out-of-control”, where training the ANN using the backpropagation algorithm is applying the output data from a neural network to a regression profile and the output of training, “sorted data”, is compared with the cutting value to determine if the process is out of control.).; program instructions to apply output data from a neural network to a regression profile to determine a probability that a quality assurance issue will occur (Hosseinifard [Section 3.2.1; Figure 2] “The best example of a neural network training algorithm is the backpropagation algorithm…Train ANN by BPR algorithm using data training…Save output of ANN…select the [10000 * (1-α)]th value in S vector as cutting value (CV)”, where training the ANN using the backpropagation algorithm is applying the output data from a neural network to a regression profile and the output of training is compared with the “cutting value” or “threshold level of prediction”). Hosseinifard et al. does not teach teaches program instructions to generate a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur.
Bates et al. teaches program instructions to generate a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance (Bates et al. [0078] “If E exceeds…the Anomaly Threshold, then an Anomaly Alert is generated.”, where the Anomaly Alert is a message that including a quality assurance evaluation, and the anomaly threshold is the threshold level of prediction in which the determination that the given quality assurance issue will occur is based on).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having both the teachings of Hosseinifard et al. and Bates et al., to add the alarm of Bates into the method Hosseinifard et al. The suggestion and/or motivation for doing so is to notify the user of when a quality assurance issue is going to occur or has occurred, and allow the user to determine if they need to take action to investigate and correct the quality assurance issue. 
Regarding claim 9, Hosseinifard et al. in view of Bates et al. teaches all of the elements of the claim. Hosseinifard et al. further teaches program instructions to receive the quality assurance profile (Hosseinifard et al. [Section 4.2; Section 2.1] “In the ANN1 model, we generate samples of size n, from an in-control process and estimate the slope, intercept and sample mean for each sample. These three values are the inputs of data training.”, where the in-control process is a linear profile consisting of response (“characteristic”) and explanatory variables) program instructions to analyze the quality assurance profile (Hosseinifard et al. [Section 4.1] Three input variables are considered for ANN1, where considering the input variables is analyzing”, where the “input variables” represent variables of the “quality assurance profile” and the consideration of these variables is “analyzing”); program instructions to identify data from the quality assurance profile comprising, at least, (i) one or more response variables and (ii) one or more explanatory variables from the quality assurance profile (Hosseinifard [Abstract; Section 2.1] “In this paper we use artificial neural networks to detect and classify the shifts in linear profiles…As a general case, we assume that X1,X2,…Xp-1 and Y are the variables…where Y is the quality characteristic under the study, X’s are the explanatory variables.) and program instructions to store the data from the quality assurance profile on a database (Bates et al. [0059] “After the learning agent training module 340 has finished training the failure agent at stage 1025, the process 1000 continues at stage 1030 where the learning agent training module stores the failure agent in the failure/anomaly agent database 215.”).
Regarding claim 10, the Hosseinifard et al. in view of Bates et al. teaches all of the elements of the claim. Hosseinifard et al. further teaches program instructions further comprising: program instructions to categorize the data from the quality assurance profile (Hosseinifard [Abstract; Section 2.1] “In this paper we use artificial neural networks to detect and classify the shifts in linear profiles…As a general case, we assume that X1, X2,…Xp-1 and Y are the variables…where Y is the quality characteristic under the study, X’s are the explanatory variables.”, where the data from the profile is categorized by variable type”) program instructions to analyze (i) the one or more response variables and (ii) the one or more explanatory variables (Hosseinifard et al. [Section 4.2; Figure 1] “We generate samples of size n from an in-control process and estimate the slope, intercept, and sample mean from each sample. These three values are the input of data training.”, where the in-control process is a linear profile consisting of response (“characteristic”) and explanatory variables.); program instructions to assign a weight level to one or more neurons based, at least in part, on the one or more corresponding explanatory variables (Hosseinifard et al. [Section 3.2; Figure 1] “Once we select the number of layers and the number of units in each layer, the network’s weights and thresholds (biases) must be set to minimize the prediction error made by the network.”, where the weight is based on the input data, which includes the variables of the ANN in Fig. 1); and program instructions to determine (i) one or more neurons in, at least, a first layer, (ii) one or more corresponding response variables and (iii) one or more corresponding explanatory variables (Hosseinifard et al. [Section 4.1] “In designing the structure of PNN, we should determine the number of neuron in each layer. Numbers of neurons in input and output layers are dependent on problem definition…As a result, three neurons are located in the first layer.”, where the number of neurons are determined by the problem definition defined by the input data.).
Regarding claim 11, Hosseinifard et al. in view of Bates et al. teaches all of the elements of the claim. Hosseinifard et al. further teaches program instructions to analyze net input function data in one or more neurons, at least, in the first layer of a neural network (Hosseinifard et al. [Section 4.1; Figure 1] “Three input variables are considered.”, where the three input variables contain net input function data in the neurons in the first layer of the neural network, and considered is encompassed in analyzing the net input data.) program instructions to determine that input-weight variables from the net input data should pass through, at least, one more layer of a neural network (Hosseinifard et al. [Section 3.2; Section 4.1; Fig 1] “Once we select the number of layers and the number of units in each layer, the network’s weights and thresholds (biases) must be set to minimize the prediction error made by the network… Three input variables are considered, the first and second variables are estimated slope and intercept from the sample and third input is the mean. As a result, three neurons are located in the first layer.”, where the three input variables are the net input function data located in the neurons in the first layer of the neural network); program instructions to apply the input-weight variables to, at least, one more layer of a neural network (Hosseinifard et al. [Section 3.2] “Once we select the number of layers and the number of units in each layer, the network’s weights and thresholds (biases) must be set to minimize the prediction error made by the network.”).
Regarding claim 12, Hosseinifard et al. in view of Bates et al. teaches all the elements of the claim. Hosseinifard et al. further teaches program instructions further comprising: program instructions to identify a plurality of features based, at least in part, on the data from the quality assurance profile (Hosseinifard [Abstract; Section 2.1] “In this paper we use artificial neural networks to detect and classify the shifts in linear profiles…As a general case, we assume that X1,X2,…Xp-1 and Y are the variables…where Y is the quality characteristic under the study, X’s are the explanatory variables.); program instructions to monitor (i) input and output data of the neural network and (ii) the weight level in the neural network (Hosseinifard et al. [Section 3.2; Section 4.3; Section 4.4] “Once we select the number of layers and the number of units in each layer, the network’s weights and thresholds (biases) must be set to minimize the prediction error made by the network…BPR algorithm is used to train networks based on provided training data., After sorting output of neural network.”, where setting the weights involves monitoring the weight); program instructions to learn a pattern associated with, at least, the plurality of features (Hosseinifard et al. [Section 4.2; Section 4.3] “To train neural networks, different patterns should be provided…we generate samples of size n form an in-control process and estimate the slope, intercept, and sample mean from each sample…BPR algorithm is used to train networks based on provided data for training);  program instructions to generate a threshold level of prediction that the quality assurance issue will occur based, at least in part, on an output data from the neural network (Hosseinifard [Section 4.4] “After sorting outputs of the neural network we consider the [10000 * (1-α)]th value of the sorted data as the cutting value (CV) If output values of the network are greater than CV, we conclude that process is out-of-control”, where training the ANN using the backpropagation algorithm is applying the output data from a neural network to a regression profile and the output of training, “sorted data”, is compared with the cutting value to determine if the process is out of control.). 
Regarding claim 15, Hosseinifard et al. in view of Bates et al. teaches a computer system, the computer system comprising: one or more computer processors; one or more computer readable storage medium; and program instructions stored on the computer readable storage medium for execution by at least one of the one or more processors, the program instructions comprising (Hosseinifard et al. [Abstract] “In this paper we use artificial neural networks to detect and classify shifts in linear profiles”, where the use of artificial networks encompasses using a computer system with generic computer components) program instructions to analyze a quality assurance profile (Hosseinifard et al. [Section 4.1] “Three input variables are considered for ANN1, where considering the input variables is analyzing”, where the “input variables” represent variables of the “quality assurance profile” and the consideration of these variables is “analyzing”); program instructions to arrange data in neurons of, at least, a first layer of a neural network (Hosseinifard [Abstract; Section 4.1] “In designing the structure of PNN, we should determine the number of neuron in each layer. Numbers of neurons in input and output layers are dependent on problem definition…As a result, three neurons are located in the first layer.”) program instructions to generate a threshold level of prediction of quality assurance based, at least in part, on output data from a neural network (Hosseinifard [Section 4.4] “After sorting outputs of the neural network we consider the [10000 * (1-α)]th value of the sorted data as the cutting value (CV) If output values of the network are greater than CV, we conclude that process is out-of-control”, where training the ANN using the backpropagation algorithm is applying the output data from a neural network to a regression profile and the output of training, “sorted data”, is compared with the cutting value to determine if the process is out of control.); program instructions to apply output data from a neural network to a regression profile to determine a probability that a quality assurance issue will occur (Hosseinifard [Section 3.2.1; Figure 2] “The best example of a neural network training algorithm is the backpropagation algorithm…Train ANN by BPR algorithm using data training…Save output of ANN…select the [10000 * (1-α)]th value in S vector as cutting value (CV)”, where training the ANN using the backpropagation algorithm is applying the output data from a neural network to a regression profile and the output of training is compared with the “cutting value” or “threshold level of prediction”); Hosseinifard et al. does not teach program instructions to generate a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur
Bates et al. teaches program instructions to generate a message that includes a quality assurance evaluation based, at least, on the determined probability that the quality assurance issue will occur (Bates et al. [0078] “If E exceeds…the Anomaly Threshold, then an Anomaly Alert is generated.”, where the Anomaly Alert is a message that including a quality assurance evaluation, and the anomaly threshold is the threshold level of prediction in which the determination that the given quality assurance issue will occur is based on).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having both the teachings of Hosseinifard et al. and Bates et al., to add the alarm of Bates into the method Hosseinifard et al. The suggestion and/or motivation for 
	Regarding claim 16, Hosseinifard et al. in view of Bates et al. teach all of the elements of the claim. Hosseinifard et al. further teaches program instructions to receive the quality assurance profile (Hosseinifard et al. [Section 4.2; Section 2.1] “In the ANN1 model, we generate samples of size n, from an in-control process and estimate the slope, intercept and sample mean for each sample. These three values are the inputs of data training.”, where the in-control process is a linear profile consisting of response (“characteristic”) and explanatory variables) program instructions to identify data from the quality assurance profile comprising, at least, (i) one or more response variables and (ii) one or more explanatory variables from the quality assurance profile (Hosseinifard [Abstract; Section 2.1] “In this paper we use artificial neural networks to detect and classify the shifts in linear profiles…As a general case, we assume that X1,X2,…Xp-1 and Y are the variables…where Y is the quality characteristic under the study, X’s are the explanatory variables.)
	Bates et al. further teaches program instructions to store the data from the quality assurance profile on a database (Bates et al. [0059] “After the learning agent training module 340 has finished training the failure agent at stage 1025, the process 1000 continues at stage 1030 where the learning agent training module stores the failure agent in the failure/anomaly agent database 215.”).
	Regarding claim 17,  Hosseinifard et al. in view of Bates et al. teach all of the elements of the claim. Hosseinifard et al. further teaches program instructions to categorize the data from the quality assurance profile (Hosseinifard [Abstract; Section 2.1] “In this paper we use artificial neural networks to detect and classify the shifts in linear profiles…As a general case, we assume that X1,X2,…Xp-1 and Y are the variables…where Y is the quality characteristic under the study, X’s are the explanatory variables.”, where the data from the profile is categorized into variable type”); program instructions to analyze (i) the one or more response variables and (ii) the one or more explanatory variables (Hosseinifard et al. [Section 4.2; Figure 1] “We generate samples of size n from an in-control process and estimate the slope, intercept, and sample mean from each sample. These three values are the input of data training.”, where the in-control process is a linear profile consisting of response (“characteristic”) and explanatory variables.); program instructions to assign a weight level to one or more neurons based, at least in part, on the one or more corresponding explanatory variables (Hosseinifard et al. [Section 3.2; Figure 1] “Once we select the number of layers and the number of units in each layer, the network’s weights and thresholds (biases) must be set to minimize the prediction error made by the network.”, where the weight is based on the input data, which includes the variables of the ANN in Fig. 1); program instructions to determine (i) one or more neurons in, at least, a first layer, (ii) one or more corresponding response variables and (iii) one or more corresponding explanatory variables (Hosseinifard et al. [Section 4.1] “In designing the structure of PNN, we should determine the number of neuron in each layer. Numbers of neurons in input and output layers are dependent on problem definition…As a result, three neurons are located in the first layer.”, where the number of neurons are determined by the problem definition defined by the input data.)
	Regarding claim 18, Hosseinifard et al. in view of Bates et al. teaches all of the elements of the claim. Hosseinifard et al. further teaches program instructions to identify a plurality of features based, at least in part, on the data from the quality assurance profile (Hosseinifard [Abstract; Section 2.1] “In this paper we use artificial neural networks to detect and classify the shifts in linear profiles…As a general case, we assume that X1,X2,…Xp-1 and Y are the variables…where Y is the quality characteristic under the study, X’s are the explanatory variables.); program instructions to monitor (i) input and output data of the neural network and (ii) the weight level in the neural network (Hosseinifard et al. [Section 3.2; Section 4.3; Section 4.4] “Once we select the number of layers and the number of units in each layer, the network’s weights and thresholds (biases) must be set to minimize the prediction error made by the network…BPR algorithm is used to train networks based on provided training data., After sorting output of neural network.”, where setting the weights involves monitoring the weight); program instructions to learn a pattern associated with, at least, the plurality of features (Hosseinifard et al. [Section 4.2; Section 4.3] “To train neural networks, different patterns should be provided…we generate samples of size n form an in-control process and estimate the slope, intercept, and sample mean from each sample…BPR algorithm is used to train networks based on provided data for training); program instructions to generate a threshold level of prediction that the quality assurance issue will occur based, at least in part, on an output data from the neural network (Hosseinifard [Section 4.4] “After sorting outputs of the neural network we consider the [10000 * (1-α)]th value of the sorted data as the cutting value (CV) If output values of the network are greater than CV, we conclude that process is out-of-control”, where training the ANN using the backpropagation algorithm is applying the output data from a neural network to a regression profile and the output of training, “sorted data”, is compared with the cutting value to determine if the process is out of control.).
	 
Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseinifard et al. ("Application of Artificial Neural Networks in Linear Profile Monitoring") in view of Bates et al (WO 2014145977), hereinafter Jan et al. (“An Adjustable Model for Linear to Nonlinear Regression”).
Regarding claim 6, Hosseinifard et al. in view of Bates et al. teaches elements of the claim. Hosseinifard et al. further teaches receiving, by one or more processors, an output data from the neural network (Hosseinifard [Abstract; Figure 2] “We use artificial neural networks…Save the output of ANN for above samples in vector O, sort O and put it in vector S”, where using artificial neural networks implies the use of processors and saving the output of the neural network and storing it in a vector is receiving.); analyzing, by one or more processors, the output data (Hosseinifard et al. [Section 4.4] “After sorting outputs of the neural network we consider the [10000 * (1-α)]th value of the sorted data as the cutting value (CV) If output values of the network are greater than CV, we conclude that process is out-of-control, where sorting the output data and comparing the data to the CV is analyzing).
Bates et al. further teaches identifying, by one or more processors, (i) one or more weighted response variables and (ii) a change in value in one or more explanatory variables (Bates et al. [0074; Figure 9] “FIG. 9 shows a graph 900 that illustrates a SOM. The graph 900 plots temperature from a temperature sensor versus pressure from a pressure sensor… The normal condition shown in the graph 900 includes two areas. A first normal operating state is represented by a first group 910 of data points and a second normal operating state is represented by a second group 920 of data points. An anomaly agent is trained to detect an anomaly when the current operating state of a piece of equipment is outside of the first group 910 and the second group 920”, where “Pressure” and “Temperature” in Fig. 9, is a weighted response and explanatory variable, respectively.); responsive to identifying a change in value in one or more explanatory variables, analyzing, by one or more processors, the change in value in one or more explanatory variables (Bates et al. [0073; 0074]  “In one aspect, the anomaly detection component 220 utilizes a Kohonen self-organizing map (SOM) to perform the analysis at stage 1225…The analysis at stage 1225 can comprise BIC (Bayesian Information Criteria) to determine the number of regions (e.g., the groups 910 and 920). Gaussian probability can be used to determine the odds that sensor A (temperature) is one value and sensor B (pressure) is one value and this can detect the anomaly”)
Hosseinifard et al. in view of Bates et al. does not teach determining, by one or more processors, whether to apply the output data to (i) a linear regression profile or (ii) non-linear regression profile based , at least in part, on the change in value in one or more explanatory variables.
Jan et al. teaches determining, by one or more processors, whether to apply the output data to (i) a linear regression profile or (ii) non-linear regression profile based , at least in part, on the change in value in one or more explanatory variables (Jan et al. [Section 1 and 2] “The model is the combination of a linear filter in parallel with the General Regression Neural Network (GR") or the Modified Probabilistic Neural Network (MPNN)…The linear part is determined first by using all available training data in a linear regression and then the MPNN/GR” is constructed to compensate for the local nonlinearities which are represented by the difference between the linear regression model and the training data.”).
Jan et al., Hosseinifard et al., and Bates et al. are analogous art because they are in the same field of using neural networks to monitor data. Before the effective filing date of the 
Regarding claim 7, Hosseinifard et al. in view of Bates et al. teach all of the elements of the claim. Bates et al. further teaches determining, by one or more processors, based, at least, on a value of the regression profile that a given quality assurance issue will occur (Bates et al. [0078] “The way Anomaly Detection works is, it compares the error E of the current classification to the maximum error detected on the Training Dataset, E' . If E exceeds E' by a factor T, known as the Anomaly Threshold. If E exceeds…the Anomaly Threshold, then an Anomaly Alert is generated.”, where “E'” is a value determined from the regression analysis used to train the learning agents which is compared to the anomaly threshold. The anomaly threshold is the threshold level of prediction in which the determination that the given quality assurance issue will occur is based on);  generating, by one or more processors, a quality assurance alert based, at least, on the determination that the given quality assurance issue will occur (Bates et al. [0078] “If E exceeds E' by a factor T …the Anomaly Threshold, then an Anomaly Alert is generated.”, where the Anomaly Alert is a message that including a quality assurance evaluation, and the anomaly threshold is the threshold level of prediction in which the determination that the given quality assurance issue will occur is based on). Hosseinifard et al. in view of Bates et al. does not teach applying,  analyzing, by one or more processors, the regression profile; 
Jan et al. teaches applying, by one or more processors, an output data to a regression profile based, at least in part, on the determination of (i) a linear regression profile or (ii) non-linear regression profile (Jan et al. [Section 1 and 2.2] “The MPNN/GRNN part will only model nonlinearities which have been defined by the difference between the linear model and the training data. Any data which is outside this training data will produce a zero effect from the MPNN/GR” and the linear model will dominate”, where the “training data” is an “output data”); generating, by one or more processors, a regression profile (Jan et al. [Section 3] “Linear regression model was developed using the training data… The difference function between training data and linear approximation was calculated… The MPNN/GRNN was used to compensate for the difference between the linear approximation and the underlying function. The best fitting σ of the MPNN/GR" was found by a well-known gradient descent algorithm using MSE of the total output.”); analyzing, by one or more processors, the regression profile (Jan et al. [Section 3] “A range of σ was tested to vary the degree of linearity/nonlinearity of the approximation…The results showed that when the sigma was very small (σ + 0), the combination of the MPNN and linear regression output produced a piecewise linear (step) approximation to the underlying function with each step corresponding to a training sample value.”, where testing the range of σ is an analysis.)
(Hosseinifard [Abstract; Figure 2] “We use artificial neural networks…Save the output of ANN for above samples in vector O, sort O and put it in vector S”, where using artificial neural networks implies the use of processors and saving the output of the neural network and storing it in a vector is receiving.) program instructions to analyze the output data (Hosseinifard et al. [Section 4.4] “After sorting outputs of the neural network we consider the [10000 * (1-α)]th value of the sorted data as the cutting value (CV) If output values of the network are greater than CV, we conclude that process is out-of-control, where sorting the output data and comparing the data to the CV is analyzing). 
Bates et al. further teaches program instructions to identify (i) one or more weighted response variables and (ii) a change in value in one or more explanatory variables (Bates et al. [0074; Figure 9] “FIG. 9 shows a graph 900 that illustrates a SOM. The graph 900 plots temperature from a temperature sensor versus pressure from a pressure sensor… The normal condition shown in the graph 900 includes two areas. A first normal operating state is represented by a first group 910 of data points and a second normal operating state is represented by a second group 920 of data points. An anomaly agent is trained to detect an anomaly when the current operating state of a piece of equipment is outside of the first group 910 and the second group 920”, where “Pressure” and “Temperature” in Fig. 9, is a weighted response and explanatory variable, respectively.); response to identifying a change in value in one or more explanatory variables, program instructions to analyze the change in value in one or more explanatory variables (Bates et al. [0073; 0074]  “In one aspect, the anomaly detection component 220 utilizes a Kohonen self-organizing map (SOM) to perform the analysis at stage 1225…The analysis at stage 1225 can comprise BIC (Bayesian Information Criteria) to determine the number of regions (e.g., the groups 910 and 920). Gaussian probability can be used to determine the odds that sensor A (temperature) is one value and sensor B (pressure) is one value and this can detect the anomaly”). Hosseinifard et al. in view of Bates et al. does not teach program instructions to determine whether to apply the output data to (i) a linear regression profile or (ii) non-linear regression profile, based, at least in part, on the change in value in one or more explanatory variables.
Jan et al. teaches program instructions to determine whether to apply the output data to (i) a linear regression profile or (ii) non-linear regression profile, based, at least in part, on the change in value in one or more explanatory variables (Jan et al. [Section 1 and 2] “The model is the combination of a linear filter in parallel with the General Regression Neural Network (GR") or the Modified Probabilistic Neural Network (MPNN)…The linear part is determined first by using all available training data in a linear regression and then the MPNN/GR” is constructed to compensate for the local nonlinearities which are represented by the difference between the linear regression model and the training data.”). The same motivation used to combine Jan et al. with Hosseinifard et al. and Bates et al. utilized for claim 6, equally applies to claim 13.
Regarding claim 14, Hosseinifard et al. in view of Bates et al. teaches elements of the claim. Bates et al. further teaches program instructions to determine based, at least, on a value of the regression profile that a given quality assurance issue will occur (Bates et al. [0078] “The way Anomaly Detection works is, it compares the error E of the current classification to the maximum error detected on the Training Dataset, E' . If E exceeds E' by a factor T, known as the Anomaly Threshold. If E exceeds…the Anomaly Threshold, then an Anomaly Alert is generated.”, where “E'” is a value determined from the regression analysis used to train the learning agents which is compared to the anomaly threshold. The anomaly threshold is the threshold level of prediction in which the determination that the given quality assurance issue will occur is based on) program instructions to generate a quality assurance alert based, at least, on the determination that the given quality assurance issue will occur (Bates et al. [0078] “If E exceeds E' by a factor T…the Anomaly Threshold, then an Anomaly Alert is generated.”, where the Anomaly Alert is a message that including a quality assurance evaluation, and the anomaly threshold is the threshold level of prediction in which the determination that the given quality assurance issue will occur is based on). Hosseinifard et al. in view of Bates et al. does not teach program instructions to apply an output data to a regression profile based, at least in part, on the determination of (i) a linear regression profile or (ii) non-linear regression profile; program instructions to generate a regression profile; program instructions to analyze the regression profile.
Jan et al. further teaches program instructions to apply an output data to a regression profile based, at least in part, on the determination of (i) a linear regression profile or (ii) a non-linear profile (Jan et al. [Section 1 and 2.2] “The MPNN/GRNN part will only model nonlinearities which have been defined by the difference between the linear model and the training data. Any data which is outside this training data will produce a zero effect from the MPNN/GR” and the linear model will dominate”, where the “training data” is an “output data”); program instructions to generate a regression profile (Jan et al. [Section 3] “Linear regression model was developed using the training data… The difference function between training data and linear approximation was calculated… The MPNN/GRNN was used to compensate for the difference between the linear approximation and the underlying function. The best fitting U of the MPNN/GR" was found by a well-known gradient descent algorithm using MSE of the total output.”); program instructions to analyze the regression profile (Jan et al. [Section 3] “A range of σ was tested to vary the degree of linearity/nonlinearity of the approximation…The results showed that when the sigma was very small (σ + 0), the combination of the MPNN and linear regression output produced a piecewise linear (step) approximation to the underlying function with each step corresponding to a training sample value.”, where testing the range of σ is an analysis.). The same motivation used to combine Jan et al. with Hosseinifard et al. and Bates et al. utilized in claim 6, equally applies to claim 14.
Regarding claim 19, Hosseinifard et al. in view of Bates et al. teaches elements of the claim. Hosseinifard et al. further teaches program instructions to receive an output data from the neural network (Hosseinifard [Abstract; Figure 2] “We use artificial neural networks…Save the output of ANN for above samples in vector O, sort O and put it in vector S”, where using artificial neural networks implies the use of processors and saving the output of the neural network and storing it in a vector is receiving.)  program instructions to analyze the output (Hosseinifard [Section 4.4] “After sorting outputs of the neural network we consider the [10000 * (1-α)]th value of the sorted data as the cutting value (CV) If output values of the network are greater than CV, we conclude that process is out-of-control, where sorting the output data and comparing the data to the CV is analyzing). 
Bates et al. further teaches program instructions to identify (i) one or more weighted response variables and (ii) a change in value in one or more explanatory variables (Bates et al. [0074; Figure 9] “FIG. 9 shows a graph 900 that illustrates a SOM. The graph 900 plots temperature from a temperature sensor versus pressure from a pressure sensor… The normal condition shown in the graph 900 includes two areas. A first normal operating state is represented by a first group 910 of data points and a second normal operating state is represented by a second group 920 of data points. An anomaly agent is trained to detect an anomaly when the current operating state of a piece of equipment is outside of the first group 910 and the second group 920”, where “Pressure” and “Temperature” in Fig. 9, is a weighted response and explanatory variable, respectively.); response to identifying a change in value in one or more explanatory variables, program instructions to analyze the change in value in one or more explanatory variables (Bates et al. [0073; 0074]  “In one aspect, the anomaly detection component 220 utilizes a Kohonen self-organizing map (SOM) to perform the analysis at stage 1225…The analysis at stage 1225 can comprise BIC (Bayesian Information Criteria) to determine the number of regions (e.g., the groups 910 and 920). Gaussian probability can be used to determine the odds that sensor A (temperature) is one value and sensor B (pressure) is one value and this can detect the anomaly”). Hosseinifard et al. in view of Bates et al. does not teach program instructions to determine whether to apply the output data to (i) a linear regression profile based, at least in part, on the change in value in one or more explanatory variables.
Jan et al. teaches program instructions to determine whether to apply the output data to (i) a linear regression profile based, at least in part, on the change in value in one or more explanatory variables (Jan et al. [Section 1 and 2] “The model is the combination of a linear filter in parallel with the General Regression Neural Network (GR") or the Modified Probabilistic Neural Network (MPNN)…The linear part is determined first by using all available training data in a linear regression and then the MPNN/GR” is constructed to compensate for the local nonlinearities which are represented by the difference between the linear regression model and the training data.”). The same motivation used to combine Jan et al. with Hosseinifard et al. and Bates et al. utilized for claim 6, equally applies to claim 19.
Regarding claim 20, Hosseinifard et al. in view of Bates et al. teaches elements of the claim. Bates et al. further teaches program instructions to determine based, at least, on a value of the regression profile that a given quality assurance issue will occur (Bates et al. [0078] “The way Anomaly Detection works is, it compares the error E of the current classification to the maximum error detected on the Training Dataset, E' . If E exceeds E' by a factor T, known as the Anomaly Threshold. If E exceeds…the Anomaly Threshold, then an Anomaly Alert is generated.”, where “E'” is a value determined from the regression analysis used to train the learning agents which is compared to the anomaly threshold. The anomaly threshold is the threshold level of prediction in which the determination that the given quality assurance issue will occur is based on) program instructions to generate a quality assurance alert based, at least, on the determination that the given quality assurance issue will occur (Bates et al. [0078] “If E exceeds…the Anomaly Threshold, then an Anomaly Alert is generated.”, where the Anomaly Alert is a message that including a quality assurance evaluation, and the anomaly threshold is the threshold level of prediction in which the determination that the given quality assurance issue will occur is based on). Hosseinifard et al. in view of Bates et al. does not teach program instructions further comprising: program instructions to apply an output data to a regression profile based, at least in part, on the determination of (i) a linear regression profile or (ii) non-linear regression profile; program instructions to generate a regression profile; program instructions to analyze the regression profile.
Jan et al. teaches program instructions to apply an output data to a regression profile based, at least in part, on the determination of (i) a linear regression profile or (ii) non-linear (Jan et al. [Section 1 and 2.2] “The MPNN/GRNN part will only model nonlinearities which have been defined by the difference between the linear model and the training data. Any data which is outside this training data will produce a zero effect from the MPNN/GR” and the linear model will dominate”, where the “training data” is an “output data”) program instructions to generate a regression profile (Jan et al. [Section 3] “Linear regression model was developed using the training data… The difference function between training data and linear approximation was calculated… The MPNN/GRNN was used to compensate for the difference between the linear approximation and the underlying function. The best fitting U of the MPNN/GR" was found by a well-known gradient descent algorithm using MSE of the total output.”); program instructions to analyze the regression profile (Jan et al. [Section 3] “A range of σ was tested to vary the degree of linearity/nonlinearity of the approximation…The results showed that when the sigma was very small (σ + 0), the combination of the MPNN and linear regression output produced a piecewise linear (step) approximation to the underlying function with each step corresponding to a training sample value.”, where testing the range of σ is an analysis.).. The same motivation used to combine Jan et al. with Hosseinifard et al. and Bates et al. utilized for claim 6, equally applies to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harrison et al. (US2009007282 A1) teaches a neural network that learns the operating modes of a system being monitored and issues an alert with an anomaly is detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN K ALLEYNE whose telephone number is (571)272-1327. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN K ALLEYNE/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127